PER CURIAM.
The appellant appeals the denial of his motion made pursuant to Florida Rule of Criminal Procedure 3.850, wherein he challenged his conviction and sentence for strong-arm robbery. We find no merit to his challenges regarding his conviction and affirm the same. We do, however, find merit to his argument that his sentence; imposed pursuant to the Gort Violent Career Criminal Act (“The Gort Act”), Chapter 95-182, Laws of Florida (1995); is unconstitutional. The Florida Supreme Court, in State v. Thompson, 750 So.2d 643 (Fla.1999), found that the Gort Act unconstitutionally violated the single subject rule contained in article III, section 6 of the Florida Constitution. Since the appellant was sentenced pursuant to the Gort Act, we remand this case for resentencing in accordance with the statutes that were valid at the time that the appellant. committed the offense.
Affirmed in part and remanded in part for resentencing.